GEOGLOBAL RESOURCES 200, 625 – 4 Avenue S.W. Calgary, Alberta, CanadaT2P 0K2 May 2, 2012 VIA EDGAR Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 GeoGlobal Resources Inc. Registration Statement on Form S-3 (File No. 333-180600) Ladies and Gentlemen: On April 5, 2012, we requested the acceleration of the effective date of the above-referenced Registration Statement of GeoGlobal Resources Inc., a Delaware corporation (the “Company”) on Form S-3 (the “Registration Statement”) pursuant to Rule461 of the Securities Act of 1933, as amended, to April 10, 2012 at 10:00 a.m. Eastern time or as soon thereafter as may be practicable. We now respectfully withdraw that acceleration request. If you have any questions regarding the foregoing, please contact Andrew J. Foley (212-373-3078) or Anat M. Aronowicz (416-504-0518) of Paul, Weiss, Rifkind, Wharton & Garrison LLP. Sincerely, GeoGlobal Resources Inc. By: /s/ Paul B. Miller Name: Paul B. Miller Title: President and Chief Executive Officer cc:Andrew J. Foley, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP
